UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NIURKA FELICIANO, 21-ev-3342 (JGK)

Plaintiff, ORDER

 

- against -
RAMON CORCHADO, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The defendants should notify the Court by July 2, 2021 as to
the principal place of business for defendants Ryder Truck Rental,
Inc. and Ryder Integrated Logistics, Inc.

In addition, the parties should notify the Court by July 2,

2021 if there is a jury demand in this case.

 

 

 

 

 

 

 

SO ORDERED.
Dated: New York, New York a ;
June 21, 2021 C i la
Rut & ap
ao G. Koeltl
Uni States District Judge
USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _
DATE FILED: _6/2/ oz

 

 

 

 
